Title: To Thomas Jefferson from Tobias Lear, 19 September 1801
From: Lear, Tobias
To: Jefferson, Thomas


Sir,
Cape François, September 19th: 1801.
The enclosed letter from Mr. Dandridge, who is now in this City, will express to you his wish to be appointed Commercial Agent for the United States, either at Port Republican or here.—
In a letter to the Secretary of State, under date of the 24th of August, I informed him of the determination of the Governor to fix his residence at Port Republican, and of his expressing a wish that I might be instructed by my Government to establish myself at the same place.—
In my own part I have no wish to remove from hence, unless the interest of the United States should require it; and, in any event, I could not think of relinquishing the emoluments which are attached by the Agency of a particular port for the sake of residing near the Governor. But whether my residence be here or there, in the Character of General Commercial Agent, I should expect the Agency of the port to be attached to it.—
Should the Agency of Port Republican become vacant, and my personal residence not be necessary at that place, as the seat of Government, I should feel highly gratified by the appointment of Mr. Dandridge thereto; or, if it is thought proper for me to establish myself at Port Republican, and the particular agency of this place thereby become vacant it would afford me the greatest satisfaction to see it filled by Mr. Dandridge; and certain I am that no person would discharge the public duties with more fidelity.—
I have written so frequently and so fully to the Secretary of State on the Affairs of this Island, since my arrival, that I shall forbear troubling you with any detail on the subject, presuming that my communications, or such parts of them as may be worth your notice, have been laid before you.—
I pray that God may preserve your valuable life for the good of our Country, and give you happiness in the enjoyment of it.—
Accept, I pray you, the assurances of my highest respect, and most sincere attachment.
Tobias Lear.
